IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

                                            )
STATE OF DELAWARE                           )
                                            )
           v.                               )     I.D. No. 1008008293
                                            )
MARC TAYLOR,                                )
                                            )
                  Defendant                 )


                            Submitted: July 25, 2017
                           Decided: October 23, 2017

On Defendant’s Motion for Postconviction Relief. SUMMARILY DISMISSED.

                                   ORDER
John W. Downs, Esquire, Deputy Attorney General, Department of Justice,
Wilmington, Delaware, Attorney for the State.

Elizabeth R. McFarlan, Esquire, Deputy Attorney General, Department of Justice,
Wilmington, Delaware, Attorney for the State.

Marc Taylor, James T. Vaughn Correctional Center, Smyrna, Delaware, pro se.

COOCH, R.J.

      This 23rd day of October, 2017, upon consideration of Defendant’s Motion
for Postconviction Relief, it appears to the Court that:

      1.    On March 16, 2012, after a 24-day gang-participation trial, Marc
            Taylor (“Defendant”) was found guilty of Gang Participation;
            Possession with Intent to Deliver a Narcotic Schedule II
            Controlled Substance; Noncompliance with Bond Conditions;
            two counts of Possession of a Firearm by a Person Prohibited;
            Assault Second Degree; and Possession of a Firearm During the
            Commission of a Felony. On May 23, 2012, this Court sentenced

                                        1
              Defendant to fifteen-and-a-half years                 of    unsuspended
              imprisonment, followed by probation.1

       2.     On May 31, 2012, Defendant, through prior counsel, filed a
              Notice of Appeal with the Delaware Supreme Court. On
              September 25, Defendant’s conviction was upheld.2 Defendant
              then filed a pro se Motion for Postconviction Relief on
              November 13, 2013. This Court appointed counsel on January 9,
              2014. Appointed counsel, after reviewing Defendant’s claims
              and the record, ultimately filed a Motion to Withdraw as Counsel
              for Petitioner, asserting essentially that Defendant’s Motion
              lacked merit.3

       3.     In his Motion for Postconviction Relief, Defendant asserted four
              grounds for relief. First, he argued multiple claims of ineffective
              assistance of counsel. Second, Defendant claimed that witnesses
              “lied” in exchange for immunity with the State and that other
              witnesses committed perjury in their testimony against him.
              Third, he asserted that the State failed to meet its burden of proof
              in making a case against him for the Gang Participation charge.
              Fourth and finally, Defendant claimed that appellate counsel,
              who was different from his trial counsel, was ineffective. On
              December 17, 2015, this Court denied Defendant’s Motion for
              Postconviction Relief and granted defense counsel’s Motion to
              Withdraw as Counsel for Petitioner. 4 The Supreme Court of
              Delaware affirmed this Court’s denial of Defendant’s Motion on
              October 10, 2016.5

       4.     Defendant filed a second Motion for Postconviction Relief on
              July 19, 2017. In this Motion for Postconviction Relief,
              Defendant raises three grounds for relief. They are set forth in
1
  Sentencing Order, D.I. 86.
2
  Taylor v. State, 76 A.3d 791 (Del. 2013) (denying Defendant’s challenge that the gang
participation statute was unconstitutionally vague and overbroad, as well as evidentiary
challenges and a review of this Court’s denial of a motion to sever).
3
  Mot. to Withdraw as Counsel for Pet’r. Marc Taylor at 1.
4
  State v. Taylor, 2015 WL 9592457, at *3 (Del. Super. Ct. Dec. 17, 2015), aff'd, 149 A.3d 241
(Del. 2016) (holding that Defendant’s Motion for Postconviction Relief lacked merit).
5
  Taylor v. State, 149 A.3d 241 (Del. 2016).


                                               2
              toto:

                   [Ground One:] My 6th Amendment right was violated to effective
                   assistance [sic] of counsel. By granting me representation that I
                   have a conflict of interest with, due to him representing someone
                   (state’s witness) in my case that testified on me at trial.

                   [Ground Two:] Suppression of favorable evidence. Due to a docket
                   [sic] item that was sealed and never presented during trial violates
                   the due process by it (Item) could’ve been valuable evidence to
                   prove my innocence. (still have no clue what it is)

                   [Ground Three:] Subpoena Witnesses. If the state would’ve
                   allowed the Gang Expert to testify, it would’ve gave the jury a full
                   understanding of a gang. Also if the expert witness (Arthur Young)
                   that tested the firearm would’ve been subpoenaed he could’ve
                   explained how his testimony had different results from the other
                   expert which raised red flags on behalf of the chain-of-custody
                   issues.

       5.     Rule 61 is the remedy for defendants “in custody under a
              sentence of this court seeking to set aside the judgment of
              conviction . . . .”6 This Court “must first consider the procedural
              requirements of Rule 61 before addressing any substantive
              issues.” 7 The procedural “bars” of Rule 61 are:
              timeliness, 8 repetitiveness, 9 procedural default, 10 and former
              adjudication.11 If any of these bars apply, the movant must show
              entitlement to relief under Rule 61(i)(5).12 The contentions in a
              Rule 61 motion must be considered on a “claim-by-claim”
              basis.13




6
  Del. Super. Ct. Crim. R. 61.
7
  State v. Stanford, 2017 WL 2484588, at *2 (Del. Super. Ct. June 7, 2017) (quoting
Bradley v. State, 135 A.3d 748, 756 (Del. 2016)).
8
  Del. Super. Ct. Crim. R. 61(i)(1); Stanford, WL 2484588, at *2.
9
  Del. Super. Ct. Crim. R. 61(i)(2); Stanford, WL 2484588, at *2.
10
   Del. Super. Ct. Crim. R. 61(i)(3); Stanford, WL 2484588, at *2.
11
   Del. Super. Ct. Crim. R. 61(i)(4); Stanford, WL 2484588, at *2.
12
   Stanford, WL 2484588, at *2.
13
   State v. Reyes, 155 A.3d 331, 342 n.15 (Del. 2017) (holding that “Rule 61 analysis should
proceed claim-by-claim, as indicated by the language of the rule.”).

                                                3
          6.     In order for the Court to consider repetitive 14 postconviction
                 motions, the motion must either

                      (i) plead[] with particularity that new evidence exists that creates
                      a strong inference that the movant is actually innocent in fact of
                      the acts underlying the charges of which he was convicted; or (ii)
                      plead[] with particularity a claim that a new rule of constitutional
                      law, made retroactive . . . applies to the movant's case and renders
                      the conviction . . . invalid.15

          7.     As this motion is Defendant’s second motion for postconviction
                 relief, each of Defendant’s three grounds for relief is
                 procedurally barred as repetitive pursuant to Del. Super. Ct.
                 Crim. R. 61(i)(2). Moreover, neither exception to successive
                 motions applies here as Defendant fails to plead with
                 particularity that new evidence exists or that a new constitutional
                 rule applies retroactively. Further, Defendant’s pleading fails to
                 rise to the requisite level of “particularity” and merely alleges
                 conclusory grounds for relief. Without more, this Court cannot
                 overlook the fact that this is Defendant’s second motion for
                 postconviction relief, which procedurally bars it as a matter of
                 law.


Therefore, Defendant’s Motion for Postconviction Relief is SUMMARILY
DISMISSED.


          IT IS SO ORDERED.

                                                             ______________________
                                                                Richard R. Cooch, R.J.


cc:       Prothonotary
          Investigative Services



14
     Del. Super. Ct. Crim. R. 61(i)(2).
15
     Del. Super. Ct. Crim. R. 61(d)(1)-(2).

                                                   4